Filed 3/3/22 P. v. Financial Casualty & Surety CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                  B304467

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. Nos. OSJ2275,
         v.                                                  MA071658)

FINANCIAL CASUALTY &
SURETY, INC.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Kimberly Baker Guillemet, Judge. Affirmed.

     Law Office of John Rorabaugh, John Mark Rorabaugh, and
Crystal L. Rorabaugh for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Adrian G.
Gragas, Assistant County Counsel, Michael J. Gordan and David
D. Lee, Deputy County Counsel, for Plaintiff and Respondent.

                                              ******
      The trial court entered summary judgment against a surety
for the amount of a forfeited bail bond. The surety argues that
the judgment is void because it was not file stamped with a date.
This argument was squarely rejected in People v. Financial
Casualty & Surety, Inc. (2021) 64 Cal.App.5th 405 (Financial
Casualty 2021). We agree with Financial Casualty 2021, and
accordingly affirm the trial court’s order denying the surety’s
motion to set aside the summary judgment.
         FACTS AND PROCEDURAL BACKGROUND
I.    Underlying Criminal Prosecution
      In July 2017, the People charged Roberto Grajeda (Grajeda)
with (1) second degree robbery (Pen. Code, § 211),1 (2) reckless
discharge of a firearm (§ 246.3), and (3) being a felon in
possession of a firearm (§ 29800, subd. (a)(1)). After the trial
court conducted a preliminary hearing and held Grajeda to
answer for those charges, the People filed an information alleging
the same crimes.
II.   Issuance of Bail Bond and Failure to Appear
      On December 18, 2017, Financial Casualty & Surety, Inc.
(the surety)—through its agent Bail Hotline Bail Bond—posted a
$105,000 bail bond guaranteeing Grajeda’s further court
appearances.
      On March 19, 2018, Grajeda did not appear in court as
ordered and the trial court ordered the bond forfeited.
III. Entry of Summary Judgment on Bond
      The day after Grajeda failed to appear in court, the trial
court issued a notice of forfeiture of the bail bond. After granting
the surety’s motion to extend the so-called “appearance period”

1     All further statutory references are to the Penal Code
unless otherwise indicated.




                                 2
(that is, the period during which a surety can exonerate a
forfeited bond by apprehending the defendant), the surety had
until April 10, 2019, to find Grajeda and to surrender him to the
court. The surety did not do so, and accordingly never
successfully vacated the forfeiture.
       On May 10, 2019, the court clerk executed a one-page
document that served as an “application for entry of judgment
and summary judgment against [the] surety on [the] forfeited
bond” as well as a court order entering that judgment. The judge
signed the order. Both the application and order portions of the
page bear the date May 10, 2019. The document has a preprinted
box in the upper right-hand corner that says “FILED AND
ENTERED on ____,” but the date is left blank.
       The register of actions includes an entry on May 10, 2019,
stating that the judgment “has been entered” and not to make
any “further orders re bond motions.”
       The court clerk also filed and entered a “Notice of Entry of
Judgment” on May 10, 2019, that states that the “Date Judgment
Entered” is May 10, 2019.
IV. Motion to Set Aside Summary Judgment
       On October 1, 2019, the surety filed a motion to set aside
the summary judgment, vacate the forfeiture, and exonerate the
bond. In this motion,2 the surety argued that the summary
judgment was void because (1) summary judgment must be
entered within 90 days of the end of the appearance period, (2)
the May 10, 2019 judgment was never entered because there is



2     The surety filed an earlier motion to vacate that the trial
court denied. The surety does not renew the arguments from
that motion on appeal, so we will not discuss them further.




                                 3
no date in the preprinted box, and (3) no other judgments were
entered during the 90-day window.
       After briefing and a hearing, the court denied the surety’s
motion. The court found that “[t]he record reflects that summary
judgment was entered on May 10, 2019”; that no evidence
disputed that fact; and that the absence of a date in the file
stamp portion of the form did not, by itself, nullify the judgment.
V.     Appeal
       The surety filed this timely appeal.
                            DISCUSSION
       The surety argues that the trial court erred in denying its
motion to set aside summary judgment. We review the denial of
such a motion for an abuse of discretion (People v. Financial
Casualty & Surety, Inc. (2017) 10 Cal.App.5th 369, 377
(Financial Casualty 2017)), reviewing subsidiary legal questions
de novo (id. at p. 379; County of Los Angeles v. American
Contractors Indemnity Co. (2007) 152 Cal.App.4th 661, 665-666)
and subsidiary factual findings for substantial evidence (County
of Los Angeles v. Fairmont Specialty Group (2009) 173
Cal.App.4th 538, 543).
I.     Bail Bond Procedures, Generally
       “[E]xcept for capital crimes when the facts are evident or
the presumption great,” a criminal defendant has a right to be
“released on bail by sufficient sureties.” (Cal. Const., art. I, § 28,
subd. (f)(3).) The most common mechanism for obtaining release
is a bail bond, which reflects interlocking contracts between three
parties: The surety contracts with the government to “‘“act[] as a
guarantor of the defendant’s appearance in court under the risk
of forfeiture of the bond,”’” and the defendant contracts with the
surety to pay a premium for the bond and to provide collateral in




                                  4
the event of his nonappearance. (People v. Financial Casualty &
Surety, Inc. (2016) 2 Cal.5th 35, 42.)
       If the defendant does not appear as ordered “without
sufficient excuse,” the trial court can declare the bond forfeited.
(§ 1305, subd. (a)(1); Financial Casualty 2017, supra, 10
Cal.App.5th at p. 377 [“Forfeiture is the general rule.”].) From
the date the court gives notice of the bond’s forfeiture, the surety
has 185 days (plus up to an additional 180 days, if the court finds
good cause) to surrender the defendant to the court, vacate the
forfeiture, and exonerate the bond. (§§ 1305, subds. (b)(1) & (c),
1305.4.) If the forfeiture is not vacated within this appearance
period, the trial court is obligated to enter summary judgment
against the surety on the amount of the bond plus costs. (§ 1306,
subd. (a).) Critically, however, the court must “enter[]”
“summary judgment” “promptly”—that is, within 90 days of the
end of the appearance period. (§ 1306, subd. (c).) This deadline is
jurisdictional; if it is not met, the bond must be exonerated.
(Ibid.; People v. American Contractors Indemnity Co. (2004) 33
Cal.4th 653, 658.)
II.    Analysis
       The trial court did not abuse its discretion in denying the
surety’s motion to set aside summary judgment because the
judgment in this case was entered on May 10, 2019—well before
the 90-day clock that started ticking on April 11, 2019, when the
appearance period expired.
       Section 1306, subdivision (c) requires a trial court to “enter”
“summary judgment” within 90 days of the end of the appearance
period. A judgment is validly “entered” on the date it is filed by
the court clerk. (Code Civ. Proc., § 668.5; Van Beurden Ins.
Services, Inc. v. Customized Worldwide Weather Ins. Agency, Inc.




                                  5
(1997) 15 Cal.4th 51, 57, fn. 2 (Van Beurden) [“the entry of a
judgment occurs upon filing of the judgment”].)3 To be a valid
judgment, the judgment must have the signature of a judicial
officer (People v. Frontier Pacific Ins. Co. (2000) 83 Cal.App.4th
1289, 1294 (Frontier Pacific)) and must also have the clerk’s
“endorse[ment]” of “the day, month, and year” the “paper” was
“filed” (Gov. Code, § 69846.5).
       Here, the trial court’s finding that it entered a valid
judgment in a timely fashion is supported by substantial evidence
and the law. There is substantial evidence that the clerk filed
the judgment on May 10, 2019: That is the date the clerk
executed the application, the date the judge signed the order
granting the application, the date reflected as the “Date
Judgment Entered” on the Notice of Entry document also filed on
May 10, 2019, and the date reflected in the register of actions.
(Accord, Bell v. Staacke (1902) 137 Cal. 307, 310 [when judgment
was rendered is question of fact]; Glasser v. Glasser (1998) 64
Cal.App.4th 1004, 1010 [when notice of entry of judgment was
served is question of fact].) The judgment was also valid: It was
signed by the trial judge, and the day, month, and year of the
application’s execution and order are dated—on that form—as
May 10, 2019. (Cf. Alan v. American Honda Motor Co., Inc.
(2007) 40 Cal.4th 894, 904-905 [where rule explicitly requires a
judgment to contain a “file stamp[],” the absence of one means


3     Prior to the enactment of Code of Civil Procedure section
668.5, a judgment was entered only if it was entered into the
“judgment book.” (Code Civ. Proc., § 668.) However, “few if any
counties in this state still use th[is] traditional judgment book
system.” (Palmer v. GTE California, Inc. (2003) 30 Cal.4th 1265,
1267, fn. 2 (Palmer).)




                                6
that judgment will not trigger time limits for purposes of filing
appeal].)
       Financial Casualty 2021 reached the same result on
identical facts. (Financial Casualty 2021, supra, 64 Cal.App.5th
at pp. 412-413.) We see no basis to disagree.
III. The Surety’s Arguments
       The surety makes three sets of arguments in response.
       First and foremost, the surety argues that there was no
judgment entered on May 10, 2019, because (1) Government Code
section 69846.5 and precedent law require there to be a file
stamp on the judgment,4 (2) the use of a preprinted “FILED AND
ENTERED on __” box on the judgment here, coupled with the
clerk’s failure to fill in the blank, does not constitute a valid file
stamp, and (3) this interpretation is in line with the strict
construction applied to bail bond statutes to avoid forfeiture.
       We reject this argument to the extent it is based on
statutory construction. Although the surety is correct that
“sections 1305 and 1306 are subject to precise and strict
construction” (County of Los Angeles v. Surety Ins. Co. (1984) 162
Cal.App.3d 58, 62), we are not construing sections 1305 or 1306,

4     The surety also suggests that the judgment does not comply
with Government Code section 69848. We disagree with this
suggestion. That provision empowers a court clerk to permit her
deputies to use her “facsimile signature” when filing documents,
as long as the deputy clerk “initials th[at] facsimile signature.”
(Gov. Code, § 69848.) Here, however, the deputy clerk did not
use a facsimile signature. What is more, the surety cites no
authority (and we have found none) for the proposition that
noncompliance with this initialing requirement renders a
judgment void. (Cf. Frontier Pacific, supra, 83 Cal.App.4th at pp.
1294-1295 [signature of judge, not clerk, required for judgment to
be valid].)




                                  7
or any other statute specific to bail. Instead, we are interpreting
Government Code section 69846.5. That statute does not appear
to be subject to the strict construction rule, as courts have upheld
filings despite insubstantial defects. (E.g., Carlson v. Department
of Fish & Game (1998) 68 Cal.App.4th 1268, 1281 [“[t]he failure
of the clerk to endorse the correct date on [a filed document], as
required by [that section], cannot change the date on which the
paper was legally filed”].) But even if strict construction were
required, Government Code section 69846.5 does not require, by
its terms, a file stamp. Instead, it requires the clerk’s
“endorse[ment]” of “the day, month, and year” the “paper” was
“filed.” (Gov. Code, § 69846.5.) As noted above, the judgment in
this case bears this information, and the other, contemporaneous
evidence indisputably establishes the date on which the summary
judgment was filed (and hence entered). What is more, and as
Financial Casualty 2021, supra, 64 Cal.App.5th at p. 413, held,
“[n]othing in Code of Civil Procedure section 668.5 requires a file-
stamp date.” We accordingly reject the surety’s argument that an
otherwise validly filed judgment becomes invalid because the
clerk did not also list the date of filing a second time in the pre-
printed “FILED AND ENTERED” box on the form.
       We also reject the surety’s argument to the extent it is
based on precedent. The surety cites a bevy of cases—namely,
Palmer, supra, 30 Cal.4th at p. 1280; Ten Eyck v. Industrial
Forklifts Co. (1989) 216 Cal.App.3d 540, 544; Van Beurden,
supra, 15 Cal.4th at p. 57, fn. 2; and Dodge v. Superior Court
(2000) 77 Cal.App.4th 513, 518—for the proposition that the file-
stamped date on a judgment reflects its date of entry. This is
true, but irrelevant. The fact that a file stamp is sufficient to
prove that a judgment was filed (and hence entered) on a




                                 8
particular date does not mean that a file stamp is required for the
judgment to be filed (and hence entered). (Financial Surety 2021,
supra, 64 Cal.App.5th at p. 413 [“Though a file-stamp date is one
means of determining the date of entry of judgment [citation], it
is not the only means for making that determination.”].) None of
the cases the surety cites supports the latter proposition, and we
reject it as a matter of statutory construction for the reasons cited
above.
       Second, the surety argues that the trial court, by looking to
contemporaneous evidence outside the four corners of the
judgment itself to determine when the judgment was entered,
“necessarily” entered a nunc pro tunc order correcting the date of
entry of the judgment, which is impermissible under People v.
Surety Ins. Co. (1973) 30 Cal.App.3d 75, 77, 79-80. This
argument misunderstands what a nunc pro tunc order is. A nunc
pro tunc order is an order that corrects clerical errors in
judgments. (APRI Ins. Co. S.A. v. Superior Court (1999) 76
Cal.App.4th 176, 185.) Here, however, the trial court merely
looked to extrinsic evidence to determine that there was no
error—clerical or otherwise—in the judgment. Thus, the court’s
mode of analysis in rejecting the surety’s motion to set aside the
judgment did not somehow constitute a nunc pro tunc order.
       Lastly, the surety argues that we must construe statutes
strictly to avoid the forfeiture of bail, and thus must rule in its
favor. (E.g., People v. Allegheny Casualty Co. (2007) 41 Cal.4th
704, 714.) This argument stretches the rule of construction past
its breaking point. That we must construe ambiguities in
statutes to avoid forfeiture does not mean that we must give
them a countertextual and absurd interpretation in order to
guarantee that “the surety always wins.”




                                 9
                           DISPOSITION
       The order is affirmed. The County of Los Angeles is
entitled to its costs on appeal.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                     ______________________, J.
                                     HOFFSTADT

We concur:


_________________________, Acting P. J.
ASHMANN-GERST


_________________________, J.
CHAVEZ




                                10